Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
	Response to Amendment
The amendment filed 9/8/2022 has been entered. Claims 1-19 and 21 remain pending in the application.
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 1, the argument is moot as it is not based on the claims as examined in the office action mailed 6/16/2022 but rather on the amended claims submitted 9/8/2022. The applicant’s cited limitations to argue against the rejection, such as “a data synchronization system configured to, based on the connection signal, identify one or more data records from the first set of data records missing from the second set of data records and to identify one or more data records from the second set of data records missing from the first set of data records and to synchronize the first data store by uploading the one or more data records from the second set of data records to the first data store and to synchronize the second data store by uploading the one or more data records from the first set of data records to the second data store” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. The amendments provide for a more active role taken by the implement-side data store and computer control system, and as such the search has been updated and  prior art found. See updated rejection of the claims below.  
Regarding the rejection of Claim 13, applicant states that the arguments against rejection are the same as for Claim 1.  As such, see the above response to arguments regarding claim 1 as they apply to those of Claim 13.
Regarding the rejection of Claim 19, applicant states that the Sawaki and Abolt references fail to teach “searching the data store to identify a matching data record corresponding to a combination of the particular operator, the  particular machine and the particular implement based on the operator ID. The machine ID, and the implement ID”.  To address the searching functionality in particular, this is taught by Sawaki in paragraph 108 reading “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”.  Applicant further addresses the exact operator-work machine-implement combination, and alleges that the prior art fails to teach the claimed subject matter.  Specifically, applicant takes issue with the Sawaki reference teaching that “the work settings are set  for the operators Wi to W3, the tractors VI to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored” and “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g.. whether work is performed in the farm field with or without water Viled). work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth. etc. so that one is selected to perform work" in paragraph 103, alleging that Sawaki merely “teaches that the work settings are classified by implement type or by an association between a tractor and an operator.”  However, examiner disagrees for two reasons.  In teaching specific combinations of specific operator, specific tractor, and specific field, the Sawaki reference teaches a structure fully capable of both saving particular implements and using particular implement settings to combine with the operator, which is only supported by the Sawaki reference explicitly describing implement-based settings being taken into account, and in paragraph 103 stating “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2,”.  Therefore, the prior art can be understood as not limited to the specific recitations of operator, tractor, and field, and is fully capable of performing the same combination with specific implement settings.  To use specific implement records instead of the other types of specific variables is merely an intended use of the system which can perform in either capacity.  Furthermore, this assertion fails to account for the teachings of Abolt as combined with the Sawaki reference in the rejection of Claim 19.  As Abolt teaches in paragraph 92 “In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10. These parameters may include the make, model, weight, width, number of rows, configuration, type of implement, number of wheels or any other information known about this implement 92, or the like information”, it teaches the specific implement information.  As Sawaki and Abolt are within the same field of agricultural equipment, it is obvious to combine the system of Sawaki to further incorporate settings specific to an attached implement as taught by Abolt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 20190104674) in view of Ferrari (US 20170200393) and Finley (US 20040024510), herein after referred to as Sawaki, Ferrari, and Finley respectively.
Regarding Claim 1, Sawaki teaches:
An agricultural equipment control system, comprising: a first data store, of a particular implement, configured to store a first set of data records, each data record, in the first set of data records, include a set of settings data that identifies machine settings corresponding to a particular operator/particular machine/particular implement combination; ([0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”
a data selection system configured to obtain the set of settings data corresponding to the matching data record; ([0092] “"Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”
and a control system configured to control the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3.” [0057]  “The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)
Sawaki does not explicitly teach:
a second data store, of a particular machine, configured to store a second set of data records, each data record in the second set of data records including a set of settings data that identifies machine settings corresponding to a particular operator/particular machine/particular implement combination;
a connection detector configured to detect connection of the particular agricultural machine, being operated by a particular operator, to the particular implement and generates a connection signal based on the detected connection;
a data synchronization system configured to, based on the connection signal identify one or more data records from the first set of data records missing from the second set of data records and to identify one or more data records from the second set of data records missing from the first set of data records
and to synchronize the first data store by uploading the one or more data records from the second set of data records to the first data store and to synchronize the second data store by uploading the one or more data records from the first set of data records to the second data store
a data search system configured to search the synchronized second data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement;
In the same field of endeavor, Ferrari teaches:
a second data store, of a particular machine, configured to store a second set of data records, each data record in the second set of data records including a set of settings data that identifies machine settings corresponding to a particular operator/particular machine/particular implement combination; ([0034] “ Referring now to FIG. 3, the system or method of the present invention includes a series of steps of identifying, connecting, configuring, checking, and operating the agricultural tractor 12 and agricultural implement 14 combination 10. In the first step 50, the handheld wireless electronic device 30 is used to obtain identifying information and/or relevant information from the agricultural tractor 12 and agricultural implement 14. This information may include make, model, serial number, physical geometric characteristics, capacities, limitations, current condition, current settings, requirements, connections, and/or communication protocols, as non-limiting examples. The information may be obtained from the at least one tractor control unit 16 by way of the tractor wireless connection 18, from the at least one implement control unit 20 by way of the implement wireless connection 22, and/or from the embedded passive communication devices 24" [0038] " Specifically, the handheld wireless electronic device 30, the database server 32 communicating through the wireless connection 42, the tractor control unit 16 communicating through the tractor wireless connection 18, and/or the implement control unit 20 communicating through the implement wireless connection 22, cooperate to adjust certain settings of the agricultural tractor 12 and/or settings of the agricultural implement 14 to match those contained within the database server 32 and/or within the handheld wireless electronic device 30. These settings may include, for example, adjustments to the agricultural functions being performed by the agricultural implement 14, (e.g. indication of ballast to be used depending on tire type, soil type, or environmental conditions).")
a connection detector configured to detect connection of the particular agricultural machine, being operated by a particular operator, to the particular implement and generates a connection signal based on the detected connection; ([Fig 3, Items 52 & 54])
a data search system configured to search the synchronized second data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement; ([0034] “Referring now to FIG. 3, the system or method of the present invention includes a series of steps of identifying, connecting, configuring, checking, and operating the agricultural tractor 12 and agricultural implement 14 combination 10. In the first step 50, the handheld wireless electronic device 30 is used to obtain identifying information and/or relevant information from the agricultural tractor 12 and agricultural implement 14. This information may include make, model, serial number, physical geometric characteristics, capacities, limitations, current condition, current settings, requirements, connections, and/or communication protocols, as non-limiting examples. The information may be obtained from the at least one tractor control unit 16 by way of the tractor wireless connection 18, from the at least one implement control unit 20 by way of the implement wireless connection 22, and/or from the embedded passive communication devices 24”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to communicate with the controller and storage of the implement to provide settings information stored on the implement, as taught by Ferrari to form an intelligent connection system which can handle a multitude of machine options [0004-0005]. Motivation to combine Sawaki with Ferrari to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machines and knowledge well known in the art, as well as from Sawaki [0025].
In the same field of endeavor, Finley teaches:
a data synchronization system configured to, based on the connection signal identify one or more data records from the first set of data records missing from the second set of data records and to identify one or more data records from the second set of data records missing from the first set of data records ([[Fig 2, Items 200, 205, 210] [0030] “As seen in control block 205, the machine data storage system 110 is examined to determine if the appropriate parameter data is present based upon the identified implement. Preferably, the machine processor 104 accesses the machine data storage system 110 and compares the unique code or identifier associated with the attached implement with those stored in the machine data storage system 112 in order to determine if the parameter data associated with the identified implement is stored in the machine system 100." [0031] "If, as seen in control block 210, the associated data is not stored in the machine system 100, then the remote system 102 is contacted" [0033] "Then, as seen in control block 230, the machine parameters are set or adjusted.")
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to identify missing data in a control system and search for said data, as taught by Finley to updated control parameters of a working machine [0029]. Motivation to combine Sawaki with Finley to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 2, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
surfacing logic configured to surface the set of settings data corresponding to the matching data record for operator interaction. ([Fig 5] [0064] “In FIG. 5 (E), an image 350 displayed when work is performed displays a work setting such as transmission responsiveness received from the server 101. Note that which work setting is selected may also be displayed on the meter panel Pa1 of the tractor 1, for example, not only on the tablet terminal TAB. The image 350 displayed when work is performed is provided a work end input section 351 to input when the work is ended. Note that the tractor 1 is controlled according to a work setting received from the server 101. Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
Regarding Claim 3, modified Sawaki teaches the limitations of Claim 2, and Sawaki further teaches:
operator interaction detector configured to detect operator interaction with the surfaced set of settings data corresponding to the matching data record for operator interaction. ([Fig 5] [0062] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)


Regarding Claim 4, modified Sawaki teaches the limitations of Claim 3, and Sawaki further teaches:
wherein the operator interaction detector is configured to detect an operator acceptance input accepting the set of settings data corresponding to the matching data record, ([0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and wherein the control system is configured to generate a control signal to control a controllable subsystem based on the set of settings data corresponding to the matching data record ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and based on the operator acceptance input. ([0063] “When an input is made on the input sections 341, 342, the input content is sent to the server 101, and work setting information conforming to the selection is received from the server 101.”
Regarding Claim 5, modified Sawaki teaches the limitations of Claim 4, and Sawaki further teaches:
wherein the operator interaction detector is configured to detect an operator modification input modifying the set of settings data corresponding to the matching data record, ([0061] “In FIG. 5 (B), when authentication is made by the server 101, the operation selection image 320 is displayed on the touch panel TAB1. The operation selection image 320 includes a work start input section 321 to start work with the tractor 1, and a work setting registration section 322 to register a work setting. When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0062] “In FIG. 5 (C), the image 330 to register a work setting includes an input section 331 to input transmission responsiveness, an input section 332 to input a cultivation depth, an input section 333 to input automatic brake strength, an input section 334 to input on/off of the auto lift, an input section 335 to input on/off of the auto brake, and the input section 336 to input on/off of the backup, an input section 337 to input an engine speed, and an input section 338 to input execution of registration. According to inputs on the input sections 331 to 337, work settings such as transmission responsiveness and cultivation depth can be changed. Then, when an input is made on the registration input section 338, information input on the input sections 331 to 337, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101 and registered as work setting information.”)
and wherein the control system is configured to generate a control signal to control the controllable subsystem based on the modified set of settings data. ([0064] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
Regarding Claim 6, modified Sawaki teaches the limitations of Claim 5, and Sawaki further teaches:
a settings update system that updates the matching data record based on the modified set of settings data. ([0065] “When the tractor 1 has ended the work, the processing software AP1 of an embodiment sends the work setting information finally displayed with the in-work display image 350 to the server 101, together with identification information of the operator, identification information of the tractor 1, GPS information of the farm field, etc. Therefore, in the server 101, the work setting information is updated. Note that an embodiment may be described in the context of an example configuration in which a work setting registered in the server 101 is updated, however, the present disclosure is not limited to this. For example, the work setting may not be updated if the administrator set some work settings for some specific operator, vehicle, and farm field as non-updatable.”)
Regarding Claim 7, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
wherein when no matching data record corresponding to the combination of the particular operator, the particular machine, and the particular implement is found, the data search system is configured to identify  a plurality of different potential matching data records and further comprising: : ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB. As illustrated in the cells of work settings BC1, CB1, CC1 in FIG. 6, when there is no work setting registered, if the standard settings B, C are registered, the fact that the standard settings B, C exist is sent to the tablet terminal TAB.”)
match ranking logic configured to rank the plurality of different potential matching data records to identify a most relevant matching data record as the matching data record, based on the combination of the particular operator, the particular machine and the particular implement each different potential matching data record corresponding to a different operator. ([0018] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of one of the previous aspects, wherein when no work setting information is stored with the server in association with the working vehicle, the farm field, the operator, or the work content, the server applies a work setting for the working vehicle to actually use to perform work, according to another work setting information already stored. [0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.” [0063] “In FIG. 5 (D), when an input is made on the work start input section 321, if the server 101 has no work setting information registered in association with the operator (e.g., “User B”) currently using the system S, the currently-used tractor 1 (e.g., “Tractor C”), and the farm field (e.g., “the farm field H1”) specified by the GPS, while work setting information that is standard for the operator and another work setting for another operator (e.g., User A) to perform work in the same farm field (the farm field H1) by the currently-used tractor 1 (tractor C) is registered, a work setting selection image 340 of FIG. 5 (D) is displayed. The work setting selection image 340 includes an input section 341 to select a standard setting, and an input section 342 to select a work setting of another operator.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
Regarding Claim 8, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
wherein the particular operator has a particular operator identifier (operator ID), the particular machine has a particular machine identifier (machine ID) … ([0060] “ When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0103] “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”) 
and wherein the data search system comprises: ID matching logic configured to identify the matching data record based on the operator ID, the machine ID ... ([0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”). 
wherein the particular implement has a particular implement identifier (implement ID) 
and the implement ID.
In the same field of endeavor, Ferrari teaches further:
wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([0034] “Referring now to FIG. 3, the system or method of the present invention includes a series of steps of identifying, connecting, configuring, checking, and operating the agricultural tractor 12 and agricultural implement 14 combination 10. In the first step 50, the handheld wireless electronic device 30 is used to obtain identifying information and/or relevant information from the agricultural tractor 12 and agricultural implement 14.”)
and the implement ID. ([0034] “Referring now to FIG. 3, the system or method of the present invention includes a series of steps of identifying, connecting, configuring, checking, and operating the agricultural tractor 12 and agricultural implement 14 combination 10. In the first step 50, the handheld wireless electronic device 30 is used to obtain identifying information and/or relevant information from the agricultural tractor 12 and agricultural implement 14.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include identification of the attached implement, as taught by Ferrari to form an intelligent connection system which can handle a multitude of individual machine options [0004-0005]. Motivation to combine Sawaki with Ferrari to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machines and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 9, modified Sawaki teaches the limitations of Claim 8, and Sawaki further teaches:
wherein the particular operator has a particular operator identifier (operator I)), the particular machine has a machine type, and the particular implement has an implement type([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” .” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
and wherein the data search system comprises: type matching logic configured to identify the potential matching data records based on the operator ID, the machine type and the implement type. ([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)


Regarding Claim 10, modified Sawaki teaches the limitations of Claim 1, but Sawaki does not explicitly teach:
wherein the agricultural equipment control system is disposed on the particular implement.
In the same field of endeavor, Ferrari further teaches:
wherein the agricultural equipment control system is disposed on the particular implement. (Fig 2, Item 20] [0037] “the implement control unit 20”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to install an implement control system to the implement itself, as taught by Ferrari to form a versatile connection system which can handle a multitude of individual machine options by allowing each to communicate its own settings and perform its own control  [0004-0005]. Motivation to combine Sawaki with Ferrari to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machines and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 11, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
wherein the agricultural equipment control system is disposed on the machine. ([Fig. 4] [0054] “In FIG. 4, the working vehicle operation system S of the embodiment includes control units CA to CC of the tractor; a meter panel Pa1 as an example of a control unit and that of a work setting means; a terminal control unit CD of the tablet terminal as an example of a terminal and that of a work setting means;”)


Regarding Claim 12, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
wherein one or more of the first data store and the second data store are disposed in a remote server environment. ([0016] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of the second aspect or the fourth aspect, wherein the server stores the work setting information respectively in association with at least one of a plurality of working vehicles, a plurality of operators and a plurality of work contents.”)
Regarding Claim 13, Sawaki teaches:
A computer implemented method of controlling a piece of agricultural equipment, the computer implemented method comprising: ([0054] “In FIG. 4, the working vehicle operation system S of the an embodiment includes control units CA to CC of the tractor; a meter panel Pa1 as an example of a control unit and that of a work setting means; … and a compact information processing device, so-called microcomputer, provided with an oscillator, etc., and various functions are realized by executing programs stored in storage members such as the ROM, RAM, and non-volatile memory.”)
storing data records, each data record including a set of settings data that identifies machine settings corresponding to a particular operator/ particular machine/particular implement combination; ([Fig 6] [0081] “The implement connector CON is electrically connected to the connector of the implement such as the rotary cultivating device 18, sends a control signal to the control unit of the implement, and reads out ID information that identifies the implement from the implement.” [0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”)
searching the data store to identify a matching data record corresponding to a combination of the particular operator, the particular machine and the particular implement; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”
obtains the set of settings data corresponding to the matching data record; ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “A t this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and controlling the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3. [0057] The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)
Sawaki does not explicitly teach:
detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement;
generating a connection signal based on the detected connection;
identifying, based on the connection signal, data records of the implement to be synchronized with the agricultural machine and data records of the agricultural machine to be synchronized with the implement;
synchronizing the identified data records;
In the same field of endeavor, Ferrari teaches:
detecting connection of a particular agricultural machine, being operated by a particular operator, to a particular implement; ([Fig 3, Items 52 & 54])
generating a connection signal based on the detected connection; ([Fig 3, Items 52 & 54])
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to communicate with the controller to provide a signal of implement connection inherent to automatic functions performed upon connection of an implement, as taught by Ferrari to form an intelligent connection system which can handle a multitude of machine options [0004-0005]. Motivation to combine Sawaki with Ferrari to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machines and knowledge well known in the art, as well as from Sawaki [0025].
In the same field of endeavor, Finley teaches:
identifying, based on the connection signal, data records of the implement to be synchronized with the agricultural machine and data records of the agricultural machine to be synchronized with the implement; ([Fig 2, Items 200, 205, 210] [0030] “As seen in control block 205, the machine data storage system 110 is examined to determine if the appropriate parameter data is present based upon the identified implement. Preferably, the machine processor 104 accesses the machine data storage system 110 and compares the unique code or identifier associated with the attached implement with those stored in the machine data storage system 112 in order to determine if the parameter data associated with the identified implement is stored in the machine system 100." [0031] "If, as seen in control block 210, the associated data is not stored in the machine system 100, then the remote system 102 is contacted" [0033] "Then, as seen in control block 230, the machine parameters are set or adjusted.")
synchronizing the identified data records; ([0037] “In the third step 54, the combination 10 of the agricultural tractor 12 and the agricultural implement 14 is automatically configured, user preferences 38 are implemented, and a mission profile 40 is downloaded.")
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to identify and synchronize data from the implement and machine, as taught by Finley to updated control parameters of a working machine [0029]. Motivation to combine Sawaki with Finley to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Sawaki [0025].
Regarding Claim 14, modified Sawaki teaches the limitations of Claim 13, and Sawaki further teaches:
surfacing the set of settings data corresponding to the matching data record for operator interaction; ([0064] “In FIG. 5 (E), an image 350 displayed when work is performed displays a work setting such as transmission responsiveness received from the server 101. Note that which work setting is selected may also be displayed on the meter panel Pa1 of the tractor 1, for example, not only on the tablet terminal TAB. The image 350 displayed when work is performed is provided a work end input section 351 to input when the work is ended. Note that the tractor 1 is controlled according to a work setting received from the server 101. Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
Regarding Claim 15, modified Sawaki teaches the limitations of Claim 14, and Sawaki further teaches:
detecting an operator acceptance input accepting the set of settings data corresponding to the matching data record, ([0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and wherein controlling the agricultural equipment comprises generating a control signal to control a controllable subsystem based on the set of settings data corresponding to the matching data record ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and based on the operator acceptance input. ([0063] “When an input is made on the input sections 341, 342, the input content is sent to the server 101, and work setting information conforming to the selection is received from the server 101.”
Regarding Claim 16, modified Sawaki teaches the limitations of Claim 15, and Sawaki further teaches:
detecting an operator modification input modifying the set of settings data corresponding to the matching data record, ([0061] “In FIG. 5 (B), when authentication is made by the server 101, the operation selection image 320 is displayed on the touch panel TAB1. The operation selection image 320 includes a work start input section 321 to start work with the tractor 1, and a work setting registration section 322 to register a work setting. When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0062] “In FIG. 5 (C), the image 330 to register a work setting includes an input section 331 to input transmission responsiveness, an input section 332 to input a cultivation depth, an input section 333 to input automatic brake strength, an input section 334 to input on/off of the auto lift, an input section 335 to input on/off of the auto brake, and the input section 336 to input on/off of the backup, an input section 337 to input an engine speed, and an input section 338 to input execution of registration. According to inputs on the input sections 331 to 337, work settings such as transmission responsiveness and cultivation depth can be changed. Then, when an input is made on the registration input section 338, information input on the input sections 331 to 337, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101 and registered as work setting information.”)
and wherein controlling the agricultural equipment comprises generating a control signal to control the controllable subsystem based on the modified set of settings data, ([0064] “Note that if an input is made on the display image 350 to change transmission responsiveness, etc., a control signal is sent from the tablet terminal TAB to the control units CA to CC of the tractor 1, and reflected on controlling of the tractor 1.”)
and updating the matching data record based on the modified set of settings data. ([0065] “When the tractor 1 has ended the work, the processing software AP1 of an embodiment sends the work setting information finally displayed with the in-work display image 350 to the server 101, together with identification information of the operator, identification information of the tractor 1, GPS information of the farm field, etc. Therefore, in the server 101, the work setting information is updated. Note that an embodiment may be described in the context of an example configuration in which a work setting registered in the server 101 is updated, however, the present disclosure is not limited to this. For example, the work setting may not be updated if the administrator set some work settings for some specific operator, vehicle, and farm field as non-updatable.”)
Regarding Claim 17, modified Sawaki teaches the limitations of Claim 13, and Sawaki further teaches:
identifying a plurality of different potential matching data records; ([0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB. As illustrated in the cells of work settings BC1, CB1, CC1 in FIG. 6, when there is no work setting registered, if the standard settings B, C are registered, the fact that the standard settings B, C exist is sent to the tablet terminal TAB.”)
and ranking the plurality of different potential matching data records to identify a most relevant matching data record, based on the combination of the particular operator, the particular machine and the particular implement, as the matching data record. ([0018] “In further aspects of the present disclosure, there is provided a work setting system for a working vehicle of one of the previous aspects, wherein when no work setting information is stored with the server in association with the working vehicle, the farm field, the operator, or the work content, the server applies a work setting for the working vehicle to actually use to perform work, according to another work setting information already stored. [0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.” [0063] “In FIG. 5 (D), when an input is made on the work start input section 321, if the server 101 has no work setting information registered in association with the operator (e.g., “User B”) currently using the system S, the currently-used tractor 1 (e.g., “Tractor C”), and the farm field (e.g., “the farm field H1”) specified by the GPS, while work setting information that is standard for the operator and another work setting for another operator (e.g., User A) to perform work in the same farm field (the farm field H1) by the currently-used tractor 1 (tractor C) is registered, a work setting selection image 340 of FIG. 5 (D) is displayed. The work setting selection image 340 includes an input section 341 to select a standard setting, and an input section 342 to select a work setting of another operator.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
Regarding Claim 18, modified Sawaki teaches the limitations of Claim 17, and Sawaki further teaches:
wherein the particular operator has a particular operator identifier (operator ID), particular machine has a particular machine identifier (machine ID) and a machine type and wherein the particular implement has a particular implement identifier (implement ID) and an implement type ([Fig 6] [0060] “ When an input is made on the work start input section 321, identification information of the operator, identification information of the tractor 1, and GPS information is sent to the server 101. Also, an input is made on the work setting registration section 322, the work setting registration image 330 of FIG. 5 (C) is displayed.” [0081] “The implement connector CON is electrically connected to the connector of the implement such as the rotary cultivating device 18, sends a control signal to the control unit of the implement, and reads out ID information that identifies the implement from the implement.” [0103] “More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
and wherein searching the data store to identify a matching data record comprises: identifying the potential matching data records based on the operator ID, the machine ID and the implement ID; ([Fig 6] [0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0081] “The implement connector CON is electrically connected to the connector of the implement such as the rotary cultivating device 18, sends a control signal to the control unit of the implement, and reads out ID information that identifies the implement from the implement.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.”)
and identifying the potential matching data records based on the operator ID, the machine type and the implement type. ([0060] “ In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored. Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0102] “Note that even when the tractor is not registered, if a standard setting is registered, the standard setting may be sent to perform work.” [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
Regarding Claim 21, modified Sawaki teaches the limitations of Claim 1, and Sawaki further teaches:
wherein the particular machine has a machine type, and the particular implement has an implement type ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.”  Specific tractor information can be taken by a person of ordinary skill in the art to include type information such as make/model [0103] ” More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work.”)
and wherein the data search system is configured to: identify absence of a data record corresponding to a combination of the particular operator, the particular machine, and the particular implement: ([0142] “When the standard setting is set for each farm field with no work setting registered for the relative operator, tractor, and farm field, a standard setting for the same farm field may be used, or another operator's work setting for the same farm field or a work setting for the same farm field but also for another tractor may be selected.”
to identify a most relevant matching data record, as the matching data record, based on the absence. the machine type, and the implement type. ([0021] “According to such aspects, in addition to other advantageous effects, when no corresponding work setting is registered, another, already stored work setting information set with similar conditions is used. More specifically, even when the operator uses a working vehicle for the first time in a farm field, which is different from another working vehicle that s/he has been using, or when s/he performs work in a farm field for the first time, since another work setting previously set for the same vehicle or the same farm field is used, labor is saved in appropriately setting work compared with a case in which a work setting is input out of nothing.”)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 20190104674) in view of Abolt (US 20190085785), herein after referred to as Sawaki and Abolt.
Sawaki teaches:
at least one processor; ([0054] “a central processing unit (CPU) for executing processes according to the programs stored in the ROM, etc.; and a compact information processing device, so-called microcomputer”)
and a data store configured to store data records, each data record including a set of settings data that identifies machine settings corresponding to a particular operator/particular machine/particular implement combination, ([0089] “The server 101 receives and processes information from the tractor 1, the tablet terminal TAB, and the administrator PC 102, and sends the processing results. The server 101 of an embodiment stores work setting information. In FIG. 6, in the work setting information of an embodiment, work settings are stored in association with the respective operators. More specifically, work settings are registered respectively in association with operators W1, W2, W3. Also in an embodiment, work settings are stored respectively in association with the operators W1 to W3, in association with the respective tractors V1, V2, V3.” [0103] “Note that the configuration is not limited to one in which the work settings are set for the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2, and they may be finely categorized according to work contents and then stored … More specifically, according to types of implements attached to the tractor 1 or environments in which work is performed (e.g., whether work is performed in the farm field with or without water filled), work settings may be respectively registered for the engine speed, transmission responsiveness, cultivation depth, etc. so that one is selected to perform work”)
and storing instructions which, when executed by the at least one processor, cause the at least one processor to perform steps of: ([0054] “The control units CA to CD respectively includes: an input-output interface (I/O) that externally inputs and outputs a signal for example; a read-only memory (ROM) storing programs, information, etc. for executing necessary processes; a random access memory (RAM) for temporarily storing necessary data; a central processing unit (CPU) for executing processes according to the programs stored in the ROM, etc.; and a compact information processing device, so-called microcomputer,”)
a particular machine identifier (Machine ID), being operated by a particular operator having a particular operator identifier (operator ID), ([0060] “In FIG. 5 (A), the authentication image 310 includes an ID input section 311 for inputting an ID as an example of identification information of the operator; a password input unit 312 for inputting a password as an example of security information, and an authentication execution input section 313 for executing authentication.” [0081] “The implement connector CON is electrically connected to the connector of the implement such as the rotary cultivating device 18, sends a control signal to the control unit of the implement, and reads out ID information that identifies the implement from the implement.” [0096] “Therefore, when an input is made for the server 101, on the work start input section 321 of the tablet terminal TAB, information on work settings corresponding to the operators W1 to W3, the tractors V1 to V3, and the farm fields H1, H2 is searched according to the identification information of the operator, identification information of the tractor 1 and GPS information sent from the tablet terminal TAB. Then, if there is registered information on the corresponding work setting, the work setting information is sent to the tablet terminal TAB.”)
obtaining the set of settings data corresponding to the matching data record; ([0092] “Therefore, in an embodiment, as illustrated in FIG. 6, a work setting AA1 for the operator W1 to perform work in the farm field H1 using the tractor V1 is stored, and a work setting AB1 for the operator W1 to perform work in the farm field H1 using the tractor V2 is stored.  Note that the work settings AA1, AB1, . . . respectively store information on the respective settings such as transmission responsiveness, cultivation depths, etc.” [0097] “At this time, if there is a work setting registered in association with the same tractor and the same farm field, but with a different operator, the fact that corresponding work settings AC1, AB1, BB1 exist is also send to the tablet terminal. On the tablet terminal TAB that has received it, the work setting selection image 340 of FIG. 5 (D) is displayed as described above, and when the standard setting or another person's work setting is selected, the server 101 sends the work setting information corresponding to the selection to the tablet terminal TAB.”)
and controlling the agricultural equipment based on the set of settings data corresponding to the matching data record. ([0056] “The terminal control unit CD is connected to the touch panel TAB1 as an example of a display, a speaker (not illustrated), the communication module TAB3, and other non-illustrated controlling components. The terminal control unit CD outputs a control signal to the controlling components. Therefore, information or a signal is output to the control units CA to CC of the tractor 1 or the server 101 by means of the communication module TAB3. [0057] The terminal control unit CD executes a process according to an input signal from the signal output component TAB1, and outputs a control signal to the controlling components CA to CC. The terminal control unit CD of an embodiment is provided with an operating system OS as an example of basic software, processing software AP1 as an example of application software and that of a processing means, and other non-illustrated pieces of application software”)
Sawaki does not explicitly teach:
detecting connection of a particular agricultural machine … to a particular implement having a particular implement identifier (implement ID); generating a connection signal based on the detected connection;
generating a connection signal based on the detected connection;
identifying, based on the connection signal, data records to be synchronized between the agricultural machine and the implement;
synchronizing the identified data records;
In the same field of endeavor, Abolt teaches:
detecting connection of a particular agricultural machine … to a particular implement having a particular implement identifier (implement ID); generating a connection signal based on the detected connection; ([0092] “In one arrangement, system 10 includes a sensor 90 associated with vehicle 12 that senses the attachment of an implement 92 to vehicle 12. In one arrangement, sensor 90 may be a physical sensor and/or a software sensor or other electronic sensor or sensing arrangement or sensing system or the like that is configured to sense the attachment of implement 92 to the vehicle 12 and/or control system 16. In one arrangement, implement 92 includes a tag which is read by sensor 90 which is a reader, similar to or identical to a radio-frequency identification (RFID) arrangement which uses electromagnetic fields from a sensor (e.g. sensor 90) to automatically identify and track tags attached to objects (e.g. implement 92). In one arrangement, when implement 92 is attached to vehicle 12 and/or control system 16 sensor 90 senses the attachment of implement 92 and automatically enters the parameters of implement 92 into the system 10.”)
generating a connection signal based on the detected connection; ([0092] “implement 92 is attached and/or electrically connected to vehicle 12, system 10 of vehicle 12 detects the presence of this microchip or memory and accesses the information contained on the chip which indicates the relevant information to the system, such as the make and model of implement 92 and its relevant parameters and any other information.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery and implement operation field It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sawaki to include the automatic detection of connection by a particular machine to generate a connection signal, identify data on the implement to be synchronized, and perform said synchronization, as taught by Abolt to supply the correct required power to an attached implement [0091]. Motivation to combine Sawaki with Abolt to a person having ordinary skill in the art comes from the prior art being analogous in the field of powered machinery attachments and knowledge well known in the art, as well as from Sawaki [0025].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663